Citation Nr: 1519003	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-18 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing is of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  Although his entrance examination does not note any current back condition at that time, his report of medical history taken at entrance shows that he had recurrent back pain prior to service for which he had received treatment.  Within a few weeks of his entrance into service, he began experiencing back pain.  His service treatment records (STRs) show multiple trips to sick call in 1968 and 1969 for lumbar complaints. A 1969 record shows the Veteran was placed on 2 days bed rest and then 2 weeks light duty for his complaints. He also appears to have had thoracic spine complaints.  Nevertheless, his separation examination revealed his spine was normal on clinical evaluation.  

The Veteran testified that he has had recurrent back pain, similar to that which he experienced during service, both prior to enlistment and ever since his separation from service.  See Hearing Tr. at 1-6 & 9-10.  He further testified that he was treated by chiropractors frequently between his separation from service and 2008, when he was told that the chiropractor could no nothing more for him.  At that point he sought treatment with an orthopedic surgeon.  He reported to the surgeon that he had been having chronic back pain since approximately 1960.  See December 2008 Medical Record.   He was diagnosed with lumbar spinal stenosis worse at L3-L4 and L4-L5, and lumbar spondylosis, and had surgery in 2009.  See id.  The Veteran reports that he currently continues to have low back pain even after his surgery.

The Veteran was afforded a VA examination in May 2012.  The VA examiner opined that the Veteran's ongoing back problems are not related to the back pain he experienced during service.  The examiner reasoned that the Veteran's military events were "trivial" because he "usually" reported mid back problems, had low back x-ray results within normal limits, did not require follow up concerning any of his reported back issues and had a normal separation examination.  The examiner further reasoned that the Veteran was "able to drive a truck (a back stressing job) for many years and also run electrical lines which also requires back stressing until the sudden onset of herniation many years" after his separation from service.  

The examiner's summary of the Veteran's history does not entirely square with the history the Veteran reports.  The Veteran describes recurrent low back pain after his separation from service and continuing to the present, and notes his employment did not involve activities that placed a great deal of stress on his back.  See Hearing Tr. at 11-13.  Additionally, the service treatment records describing severe spasm and an inability to stand without assistance appears to be more than trivial complaints.  Accordingly, a new VA examination and opinion addressing this evidence should be sought.

The case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant medical treatment records he wants to have considered in connection with his appeal.  The identified records should be sought. 
 
2.  After obtaining any pertinent outstanding records, the Veteran should be scheduled for an appropriate VA examination by someone other than the individual  who examined the Veteran in May 2012, if possible, to determine the nature, extent, onset and etiology of any low back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that any low back disorder diagnosed had its onset during service, or is related to the Veteran's in-service low back complaints.  

If the examiner determines that the Veteran had a low back disorder that preexisted service, the examiner should explain the basis for that conclusion and discuss whether the disability increased in severity beyond its natural progression during service.  The examiner should point to specific instances in the record that support these opinions.

In offering the requested opinions, the examiner should acknowledge and discuss the Veteran's lay testimony concerning the recurrent back pain he experienced prior to service and after his separation from service, and his testimony concerning how his post-service employment impacted or affected his low back symptomatology.  See Hearing Tr. at 1-6 & 9-13.

The examiner should also acknowledge and discuss the Veteran's STRs, including:

* January 1968 Report of Medical History noting recurrent back pain, curvature of the spine in three places and prior chiropractic treatment;
* February 1968 treatment record showing report of back pains with impression of low back strain;
* March 1968 treatment record showing report of backache and right sacro-iliac tenderness;
* April 1968 treatment record showing results of lumbar x-ray and diagnosis of lumbar myositis; 
* March 1968 treatment record showing Veteran's complaints of mid back pain and that he was brought to sick bay on stretcher with complaints of back pain;
* March 1968 treatment record showing history of backache, examination revealing severe paravertebral muscle spasm; 
* February 1969 treatment record concerning paravertebral lumbar muscle spasms and noting that  Veteran needs orthopedic consult due to his long history of back problems;
* February 1969 orthopedic clinic record concerning Veteran's history of paravertebral lumbar muscle spasms;
* February 1969 report of lumbosacral spine x-ray results; 
* May 1970 treatment report showing complaints of hurt back while lifting; 
* March 1971 treatment report showing complaint of back problems;
* March 1971 treatment record discussing Veteran's history of back pain; and
* March 1971 record concerning spinal x-rays showing scoliotic curve.

If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


